Citation Nr: 0014658	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  94-35 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Whether new and material evidence has been submitted, 
which is sufficient to reopen a claim of entitlement to 
service connection for lumbar disc herniation, including 
as secondary to service-connected knee disability.  

2. Entitlement to an initial compensable evaluation for 
service-connected right knee disability.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from November 1968 to October 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 1993 rating decision from the San 
Francisco, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection 
for post-operative residuals of the right knee with a 
noncompensable evaluation, effective from July 22, 1991.  
Thereafter, the RO was moved to its current location in 
Oakland, California.  The veteran has also timely perfected 
an appeal to the August 1994 rating decision which confirmed 
and continued the previous determination denying service 
connection for lumbar disc herniation, as secondary to 
service-connected disabilities.  In October 1998, the 
veteran's claims file was transferred to the Reno, Nevada, 
VARO for further development and adjudication.  

The Board notes that the veteran timely filed a notice of 
disagreement to the RO's January 1993 rating decision, which 
denied an increased evaluation for service-connected post-
operative residuals of chondromalacia of the left patella.  
In a VA Form 9, received in August 1994 and again in a VA 
Form 9, received in February 1995, the veteran stated that he 
was satisfied with the 10 percent evaluation for his service-
connected left knee disability.  A notice of disagreement may 
be withdrawn in writing at any time before a timely 
substantive appeal is filed.  38 C.F.R. § 20.204(a) (1999).  
Therefore, the issue of an increased evaluation for service-
connected left knee disability is not before the Board.  

The veteran's claim for an initial compensable evaluation for 
service-connected right knee disability is discussed in the 
remand portion of this decision.  



FINDINGS OF FACT

1. By decision dated in December 1991, the RO denied service 
connection for lumbar disc herniation.  The appellant was 
properly notified of that decision, and did not perfect a 
timely appeal.

2. The evidence received subsequent to the December 1991 RO 
decision, for the claim for service connection for lumbar 
disc herniation, is not cumulative or redundant, bears 
directly and substantially upon the specific matter under 
consideration, and must be considered to fairly decide the 
merits of the appellant's claim.

3. The record contains no competent medical evidence 
providing a nexus between the veteran's current back 
disorder and any incident of service or his service-
connected knee disabilities.  


CONCLUSIONS OF LAW

1. New and material evidence having been presented, the claim 
of entitlement to service connection for lumbar disc 
herniation is reopened.  38 U.S.C.A. § 5108 (West 1991), 
38 C.F.R. § 3.156(a) (1999).

2. The claim of entitlement to service connection for lumbar 
disc herniation is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran's service medical records note complaints of low 
back pain in December 1968.  Full range of motion was noted 
at that time.  In January 1969, complaints of recurrent pain 
were noted and an impression of back strain was reported.  In 
June 1970, the veteran suffered trauma to the back and an 
impression of back strain was provided.  

The veteran's separation medical examination in September 
1972 noted no abnormalities of the spine.  In a report of 
medical history, completed at the same time, the veteran 
denied a history of recurrent back pain.  

In October 1990, the veteran suffered an on-the-job back 
injury with diagnosis of lumbar strain.  At that time the 
veteran reported no history of low back injuries.  By letter, 
dated in November 1991, J.M., M.D., stated that the veteran 
continued to be seen for his back pain, which was stable.  

By rating decision in December 1991, the RO denied service 
connection for low back disc herniation.  The veteran was 
notified of this decision under cover letter dated in 
December 1991.  The RO decision is final as to evidence of 
record at the time.  38 U.S.C. § 4005(c) (1988); 38 C.F.R. § 
19.192 (1991) (38 U.S.C.A. § 7105(c) (West 1991 & Supp. 
1999); 38 C.F.R. § 20.1103 (1999)).  

The veteran filed a request to reopen his claim for service 
connection for a back disorder in February 1994.  The veteran 
stated that due to his service-connected knee condition, he 
compensated by using his back excessively in lifting heavy 
objects causing a serious back condition.  The evidence, 
submitted since the final RO decision in December 1991, 
includes treatment records from National Guard service, 
private and VA treatment records, statements from the 
veteran, and reports of VA examinations.  

On reports of medical history, completed in November 1978 and 
February 1989 during the veteran's National Guard service, 
the veteran denied a history of recurrent back pain.  

A computed tomography (CT) scan of the lumbar spine in May 
1991 showed an L5-S1 herniated disc.  

A VA examination was conducted in July 1992.  The veteran 
stated that he injured his low back at work, and he felt that 
this injury was due to his service-connected knee problems.  
Range of motion testing of the back revealed flexion to 70 
degrees with pain, extension to 25 degrees, lateral bending 
to 20 degrees on the left and 25 degrees on the right, and 
rotation of 30 degrees bilaterally.  The examiner provided 
diagnoses of chronic lumbosacral strain following an on-the-
job injury.  

The veteran was hospitalized in June 1993 with diagnosis of 
herniated nucleus pulposus at L5-S1 and spinal segmental 
instability at L4-5 and L5-S1 bilaterally.  

In his VA Form 9, substantive appeal, received in August 
1994, the veteran contended that his original claim for 
lumbar disc herniation, filed in July 1991, had not been 
considered and his claim had been pending since that time.  
The veteran stated that a notice of disagreement was filed 
with the December 1991 decision denying service connection 
for lumbar disc herniation.  The veteran indicated that the 
VA had an obligation to assist him in developing his claim, 
including the scheduling of a VA examination for his physical 
condition.  In a statement, received in November 1994, the 
veteran's representative indicated that no action had been 
done on the veteran's July 1991 claim for service connection 
for his back condition.  

A VA examination was conducted in June 1996.  The veteran 
reported low back pain with a fusion at L4-S1 and placement 
of rods in the back.  Physical examination of the back showed 
a nine-inch scar in the lumbar spine.  Range of motion 
testing of the back revealed flexion to 85 degrees, extension 
to 15 degrees, and lateral bending to 20 degrees bilaterally.  
X-ray examination revealed post-operative lumbar spine with 
electrical stimulator.  The examiner provided a diagnosis of 
status post fusion with two operations.  

The record contains private outpatient treatment records 
dated from June 1995 to January 1997 for treatment of low 
back pain.  The records contain treatment notes only without 
opinion as to etiology, specifically any connection between 
the veteran's back condition and his service-connected knee 
disabilities.  

A VA examination was conducted in January 1997.  The veteran 
stated that he injured his back when lifting an object from a 
car, which led to fusion in 1993 and 1995.  He reported 
sciatica and plantar fasciitis, which resolved after surgery.  
The examiner stated that it would be unsubstantiated to draw 
a connection between the knee pain and the spinal disc 
condition.  The examiner noted that per the veteran's 
history, the spinal condition was related to a lifting 
accident and was not secondary to the knee.  

VA outpatient treatment records note that the veteran was in 
a motor vehicle accident in November 1998 and an assessment 
of low back pain was reported.  A history of two back 
surgeries on the lumbar spine with continued chronic low back 
pain was reported.  


II. Analysis

When a claim is denied by the RO and no timely appeal is 
filed, the claim, generally, may not thereafter be reopened 
and granted and a claim based upon the same factual basis may 
not be considered.  38 U.S.C.A. § 7105(c) (West 1991).  
However, if new and material evidence is presented or secured 
with respect to a claim which has been denied, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

When a veteran seeks to reopen a claim based on additional 
evidence, the Board must perform a three-step analysis.  
First, the Board must determine whether the evidence is "new 
and material."  If the Board determines that the veteran has 
produced new and material evidence, the claim is reopened and 
the Board must then determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a).  Finally, 
if the claim is well grounded, the Board must evaluate the 
merits of the veteran's claim in light of all the evidence, 
after ensuring that the duty to assist has been fulfilled 
under 38 U.S.C. § 5107(b).  Winters v. West, 12 Vet. App. 203 
(1999) (en banc); Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc).

New and material evidence means evidence not previously 
submitted, which is neither cumulative nor redundant, and 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 
1336  (Fed. Cir. 1998).  

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed.  In 
addition for the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
However, this presumption does not apply in the adjudication 
of a well-grounded claim.  See Robinette v. Brown, 8 Vet. 
App. 69, 75 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The veteran's claim for service connection for a back 
disorder was denied by final RO decision in December 1991.  
Although the veteran stated in his August 1994 substantive 
appeal that a notice of disagreement had been filed with that 
decision, the Board finds no document of record, by which the 
veteran indicated disagreement with this decision within the 
one-year limitation period.  See 38 C.F.R. §§ 20.201, 
20.302(a) (1999).  Also, contrary to the veteran's 
contention, the veteran's July 1991 claim for service 
connection for a back disorder was considered by the RO and 
denied by the final rating decision in December 1991.  The 
veteran's "notice of disagreement," received in 
February 1994, is, thus, considered a request to reopen his 
claim for service connection for a back disability.  

Prior to the December 1991 decision, the RO considered 
private treatment records noted assessment of back strain and 
referral for back surgery.  Since the December 1991 rating 
decision, the veteran has submitted treatment records from 
his National Guard service, private and VA treatment records, 
statements from the veteran, and VA examinations.  These 
records contain reports of post-service injury to the back, 
surgical procedures and diagnosis of disc herniation.  These 
records create a more complete disability picture for the 
veteran's back condition.  In addition, the record contains a 
VA examination report, which contains a specific finding as 
to the alleged connection between the veteran's service-
connected knee disabilities and his back condition.  The 
Board finds that the VA and private treatment records and the 
reports of VA examination bear directly and substantially 
upon the appellant's claim, and are so significant that they 
must be considered in order to fairly decide the merits of 
the claim.  The Board finds that the evidence submitted is 
both new and material, and warrants reopening of the 
appellant's claim for service connection for a back disorder.

The Board notes that the RO did not address the veteran's 
claim as one to reopen a previously final decision, but 
considered it as an original claim for service connection.  
As the Board finds that new and material evidence has been 
submitted, and proceeds to a consideration of the veteran's 
claim for service connection based on review of the record as 
a whole, the veteran has not been prejudiced by consideration 
under this standard in the first instance.  See Bernard v 
Brown, 4 Vet. App. 384, 393-394(1993).

The Board must now determine whether, based upon all the 
evidence and presuming its credibility, the appellant's claim 
as reopened is well grounded pursuant to 38 U.S.C. § 5107(a).  
"For a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease 
or injury] and the current disability."  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) quoting Epps v. Brown, 9 
Vet. App. 341, 343-344 (1996).

Service connection may be granted for disability that is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  The United States Court of 
Appeals for Veterans Claims (known as the United Stated Court 
of Veterans Appeals prior to March 11, 1999) (hereinafter, 
"the Court") has held that compensation can be awarded for 
a nonservice-connected disability that is aggravated by a 
service-connected disability for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation, even if the service-connected disability is not 
the proximate cause of the nonservice-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448-449 (1995).

The veteran has submitted evidence of a current back 
disability.  The record contains treatment and surgical 
records for herniated nucleus pulposus at L5-S1 and chronic 
low back pain.  

The veteran's service medical records contain complaints of 
low back strain in December 1968 and June 1970.  These 
complaints appeared to be acute and transitory and 
had resolved by service separation.  No further complaints, 
diagnoses or opinions of any residuals of the back strain 
were noted in the remaining two years of the veteran's active 
service.  No abnormalities of the spine were noted on 
separation examination in September 1972 and the veteran 
continued to report no history of recurrent back pain 
throughout his National Guard service.  The veteran contends 
that his back disability is secondary to his service-
connected knee disabilities.  

The record contains no competent medical evidence of a nexus 
between the veteran's current back disability and any 
incident of his active military service, including isolated 
complaints of back pain or as secondary to his service-
connected knee disabilities.  The issue of whether the 
veteran's current back disability is related to his period of 
military service or service-connected disability involves 
a medical opinion as to medical causation; thus competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The record does not reflect that the 
veteran has a medical degree or qualified medical experience.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, 
although he is competent to testify as to observable 
symptoms, such as pain, he is not competent to provide 
evidence or opinion that the observable symptoms are 
secondary to diagnosed disability.  See Savage v. Gober, 
10 Vet. App. 489, 497 (1997).  

The VA examiner in January 1997 stated that it was 
unsubstantiated to draw a connection between the veteran's 
knee pain and his spinal disc condition.  The Board further 
notes that the veteran had no complaints of recurrent back 
pain until after his 1990 on-the-job injury.  Without 
competent evidence of a nexus between the veteran's back 
disorder and any incident of service or his service-connected 
disabilities, the veteran's claim cannot be well grounded.  

The Board recognizes that there is no duty to assist in a 
claim's full development if a well-grounded claim has not 
been submitted.  See Morton v. West, 12 Vet. App. 477, 480 
(1999).  However, the Court has held that there is some duty 
to inform the veteran of the evidence necessary for the 
completion of an application for benefits, under 38 U.S.C.A. 
§ 5103 (West 1991), even where the claim appears to be not 
well grounded.  Beausoleil v. Brown, 8 Vet. App. 459, 465 
(1996); Robinette v. Brown, 8 Vet. App. 69, 79-80 (1995).  
The veteran has not identified any medical evidence that has 
not been submitted or obtained, which would support a well-
grounded claim.  Thus, VA has satisfied its duty to inform 
the veteran under 38 U.S.C.A. § 5103(a).  See Slater v. 
Brown, 9 Vet. App. 240, 244 (1996).



ORDER

The application to reopen the claim of service connection for 
lumbar disc herniation is granted.

Entitlement to service connection for lumbar disc herniation 
is denied.


REMAND

When a veteran is awarded service connection for a disability 
and appeals the RO's rating determination, the claim 
continues to be well grounded as long as the claim remains 
open and the rating schedule provides for a higher rating.  
See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The 
Board finds that further development is required in order 
to comply with VA's duty to assist for well-grounded claims 
mandated by 38 U.S.C.A. § 5107(a).  

The most recent VA examination of record is dated in January 
1997, more than three years ago.  In addition, the VA 
examiner did not note review of the veteran's claims file.  
Although VA outpatient treatment records were obtained prior 
to March 1999, the Board finds that a current VA examination 
is necessary for a determination of the proper evaluation for 
the veteran's service-connected right knee disability.  

Overall, the Board is of the opinion that additional 
development of the record is needed in order to determine the 
underlying medical issues to enable the Board to render a 
final determination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Accordingly, the case is REMANDED to the RO for the 
following development:

1. The RO should request that the veteran 
identify all medical care providers who 
have treated him for his right knee 
disability since March 1999.  After 
securing the necessary release, the RO 
should obtain these records.

2. The RO should arrange for an examination 
of the veteran by an appropriate VA 
specialist for the purpose of 
ascertaining the current nature and 
extent of severity of the veteran's post-
operative residuals of the right knee.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner should 
perform any testing necessary to provide 
an assessment of the veteran's condition, 
including range of motion testing.  The 
examiner should note the presence of 
any X-ray findings of arthritis of the 
right knee.  The examiner should report 
any subluxation or lateral instability of 
the right knee.  The examiner should note 
whether pain and functional loss are 
additionally disabling, including whether 
there is crepitation, limitation of 
motion, weakness, excess fatigability, 
incoordination and impaired ability to 
execute skilled movement smoothly, pain 
on movement, swelling, deformity, atrophy 
of disuse, instability of station, 
disturbance of locomotion, and 
interference with sitting, standing, and 
weight-bearing.  

3. The RO should carefully review the 
examination report to ensure that it is 
in full compliance with this remand, 
including all of the requested findings 
and opinions.  If not, the report should 
be returned to the examiner for 
corrective action.  

4. The RO should then adjudicate the claim 
for an initial compensable evaluation for 
service-connected right knee disability.  
If the claim remains denied, the veteran 
should be furnished with a supplemental 
statement of the case which summarizes 
the pertinent evidence, fully cites any 
applicable legal provisions not 
previously provided, and reflects 
detailed reasons and bases for 
the decision.  The veteran should then be 
afforded the applicable time period in 
which to respond.  

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no action until he is notified.  
The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. § 3.655 (1998).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

